Hunter, J.
(dissenting) — I dissent. The jury could have found the control box as erected constituted a “trap” endangering the safety of pedestrians lawfully proceeding around the corner from Columbia street up Orondo avenue. This manner of installation was manifestly unreasonable and unnecessary, and the trial court was correct in submitting to the jury the issue of the city’s liability to the respondent, under the circumstances of this case.
The judgment entered by the trial court upon the jury verdict should be affirmed.
September 23,1960. Petition for rehearing denied.